Citation Nr: 0636744	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.   
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1973 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision.  

In a September 2004 statement, the veteran appears to raise 
claims for service connection for a nervous disability, 
thyroid disability, and left leg disability.  These claims 
are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record includes a May 2005 letter from the Social 
Security Administration (SSA) granting benefits to the 
veteran.  At his April 2006 video conference hearing, the 
veteran testified that the benefits are in part for his back 
disability.  As the records are potentially relevant to the 
increased rating claim on appeal to the extent that they 
could provide further information concerning the severity of 
the veteran's back disability, the SSA records must be 
obtained by the RO.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain all 
records related to the veteran's claim 
for disability benefits, including all 
medical records and copies of all 
adjudications. 

2.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


